          Case 3:20-cv-00961-VC Document 14 Filed 05/27/20 Page 1 of 2




 1   Craig M. Peters SBN 184018
     ALTAIR LAW
 2   465 California Street, 5th Floor
     San Francisco, CA 94104-3313
 3
     (415) 988-9828
 4   cpeters@altairlaw.us

 5   Joseph S. May SBN 245924
     Has S. Jawandha SBN 322005
 6   LAW OFFICE OF JOSEPH S. MAY
     1388 Sutter Street, Suite 810
 7
     San Francisco, CA 94109
 8   Tel: (415) 781-3333
     Fax: (415) 707-6600
 9   joseph@josephmaylaw.com
10   Attorneys for Plaintiff J.H., a Minor,
11   through his Guardian ad Litem, Joan Tillman

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
14
15
     J.H., a minor, through his Guardian ad          CASE NO. 20-CV-00961-VC
16   Litem, JOAN TILLMAN,

17                     Plaintiff,                    [PROPOSED] ORDER GRANTING
                                                     PLAINTIFF’S ADMINISTRATIVE
18           v.                                      MOTION FOR APPOINTMENT OF
19                                                   GUARDIAN AD LITEM [FED R. CIV. P.
     COUNTY OF SAN MATEO; AYSE                       17(c)(2); LOCAL RULE 7-11]
20   DOGAN; JULIE BERKOVATZ;
     TAMIKA DAWSON; and DOES 1 to 50,                Action Filed: February 7, 2020
21   inclusive,                                      Trial Date:   TBD
22
                       Defendants.
23
24
     //
25
     //
26
     //
27
     //
28
                                                      1
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM
        Case 3:20-cv-00961-VC Document 14 Filed 05/27/20 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2           Plaintiff’s administrative motion for an order appointing Ms. Joan Tillman, Esq. as
 3   guardian ad litem for Petitioner is GRANTED. Ms. Tillman is hereby appointed as the guardian
 4   ad litem for Plaintiff J.H.
 5    Order Granted as Modified: The administrative motion is granted without prejudice
 6    to reconsideration if the defendants object after they appear.

 7   SO ORDERED.
 8
 9
10            May 27, 2020
     DATED: _____________________                          ___________________________________
                                                           HON. VINCE CHHABRIA
11
                                                           United States District Judge
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                      2
     J.H. v. County of San Mateo, Case No. 20-CV-00961-VC
     [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM
